Order affirmed, with ten dollars costs and disbursements. Van Kirk, P. J., and Rhodes, J., concur on the ground that the appellant was a legislative employee (Matter of Ryan v. Vars, 224 App. Div. 773), and Hinman, J., on the ground stated in opinion by him in Matter of Stowe v. Board of Supervisors of Rensselaer County (ante, pp. 212, 217), *748decided herewith. Hill, J., dissents on the ground that appellant is not a legislative employee, and that the authority of Matter of Ryan v. Vars (supra) should not be extended beyond the exact position to which it related. McNamee, J., not voting.